Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 3, 5, and 11 are read on the elected group in the reply filed on 01/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 6-10.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 3, 5, and 11 are allowed. The closest reference (JP 2005080445 A) cited in PCT disclose a stator comprising a stator core (3), the stator further comprising: a cylindrical hollow terminal (hollow for motor where lead 16 inserted to, see fig. 1) through which the stator is to be electrically connected;  and a molding (11) material covering the stator core and an outer face of the hollow terminal, wherein an inner face of the hollow terminal is  wherein a second end of the hollow terminal is fixed to a printed circuit board by soldering in a state in which the second end is open as recited in amended claim 1.
	Regarding claim 3, the ref `445 disclose the same aspect as disclose in claims 1, but, fail to disclose a second end of the hollow terminal is fixed to the insulator, and an end of the wire is wound around the hollow terminal, wherein the second end of the hollow terminal is fixed to the insulator in a state in which the second end is open, as recited in amended claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LAM whose telephone number is (571)272-2026.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LAM/Primary Examiner, Art Unit 2832